     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 1 of 7

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   SAN JOAQUIN COUNTY EMPLOYEES’         No.     2:18-cv-02042-JAM-CKD
     RETIREMENT ASSOCIATION,
12
                    Plaintiff,
13                                         ORDER GRANTING IN PART AND
           v.                              DENYING IN PART DEFENDANT’S BILL
14                                         OF COSTS
     TRAVELERS CASUALTY AND SURETY
15   COMPANY OF AMERICA,
16                  Defendant.
17

18        San Joaquin County Employee’s Retirement Association

19   (“SJCERA” or “Plaintiff”) filed a lawsuit against Travelers

20   Casualty and Surety Company of America (“Travelers” or

21   “Defendant”), for failure to defend SJCERA in a separate

22   underlying action despite purchasing a fiduciary liability

23   insurance (“Policy”).     First Am. Compl. (“FAC”), ECF No. 10.

24   Both Plaintiff and Defendant filed Motions for Summary Judgment

25   seeking to adjudicate the claims in their favor.          See Plf’s Mot.

26   for Summ. J. (“Mot.”), ECF No. 21-1; Def’s Cross-Mot. for Summ.

27   J. (“Cross-Mot.”), ECF No. 24-1.          The Court granted Defendant’s

28   cross-motion for summary judgment and denied Plaintiff’s motion
                                           1
     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 2 of 7

1    for summary judgment, thereby adjudicating the suit in

2    Defendant’s favor.     See December 10, 2019 Minutes for Motion

3    Hearing, ECF No. 33; see also January 22, 2020 Order (“Order”),

4    ECF No. 44.

5         As the prevailing party in this action, Defendant seeks to

6    recover costs totaling $13,486.62.       Bill of Costs, ECF No. 37 at

7    1.   Plaintiff opposes on the grounds that the requested costs are

8    not recoverable under 28 U.S.C. § 1920, Federal Rule of Civil

9    Procedure 54(d), and Local Rule 292(f) of the Eastern District of

10   California.    Objections to Bill of Costs (“Objections”), ECF No.

11   38 at 2.   For the reasons discussed below, the Court GRANTS IN

12   PART and DENIES IN PART Defendant’s Bill of Costs.1

13

14                                 I.    OPINION

15        A.    Legal Standard

16        Under Federal Rule of Federal Procedure 54(d)(1), the

17   prevailing party is entitled to taxable costs “other than

18   attorney’s fees.”     Fed. R. Civ. Proc. 54(d)(1).      Section 1920

19   enumerates the “other” taxable costs that a federal court may

20   award the prevailing party.        28 U.S.C. § 1920(1)-(6).    Eastern
21   District of California Local Rule 292(f) further elaborates on

22   which items are taxable costs in this district.         E.D. Cal. L.R.

23   292(f).    Items not listed in Section 1920, can only be

24   recoverable under “explicit statutory or contractual

25   authorization.”     Crawford Fitting Co. v. J.T. Gibbons, Inc., 482

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 10, 2020.
                                      2
     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 3 of 7

1    U.S. 437, 445 (1987).

2           The prevailing party must serve and file a bill of costs

3    conforming with 28 U.S.C § 1924, within fourteen (14) days after

4    entry of judgment.     E.D. Cal. L.R. 292(b).      The party against

5    whom costs are claimed must file any objections within seven (7)

6    days from date of service.      Id. at 292(c).

7           District courts have discretion in determining whether and

8    to what extent prevailing parties may be awarded costs.             Ass’n

9    of Mexican-Am. Educators v. State of California, 231 F.3d 572,

10   591 (9th Cir. 2000) (en banc).       But this discretion “is not

11   unlimited.”    Id.   “A district court must specify reasons for its

12   refusal to award costs.”      Id. (internal quotation marks and

13   citation omitted).     District courts must “explain why a case is

14   not ordinary and why, in the circumstances, it would be

15   inappropriate or inequitable to award costs.”         Id. at 593

16   (internal quotations marks and citation omitted).

17          SJCERA misleadingly states “[t]he burden is on the

18   prevailing plaintiffs to establish the amount of compensable

19   costs and expenses to which they are entitled.”         Objections at 1

20   (citing English v. Colorado Department of Corrections, 248 F. 3d
21   1002, 1012-1013 (10th Cir. 2001)).        While the prevailing party

22   must show the costs are allowable by law and were necessarily

23   incurred, SCJERA fails to acknowledge that “Rule 54(d)(1)

24   creates a presumption in favor of awarding costs to the

25   prevailing party.”     Ass’n of Mexican-Am. Educators, 231 F.3d at

26   591.   Therefore, the losing party bears the burden of overcoming
27   this presumption by providing the Court with sufficiently

28   persuasive reasons to deny costs.         Jones v. County of El Dorado,
                                           3
     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 4 of 7

1    No. 2:17-cv-02128-JAM-KJN, 2020 WL 363916, at *1 (E.D. Cal Jan.

2    22, 2020).

3         B.     Analysis

4         Travelers claims $13,486.62 in costs.         Bill of Costs at 1.

5    SJCERA objects to (1) $6,432.00 costs incurred by Travelers for

6    depositions “unrelated to the preparation of the transcript” and

7    (2) to $105.00 in filing fees by “One Legal, LLC.”          Objections

8    at 1-3.    Because SCJERA does not otherwise object to Travelers’

9    Bill of Costs, the Court’s consideration will focus only on

10   these two disputed costs.

11               1.    Video Deposition Costs

12        Section 1920 allows the Court to tax as costs “fees for

13   printed or electronically recorded transcripts necessarily

14   obtained for use in the case.”       18 U.S.C § 1920(2); see also

15   E.D. Cal. L.R. 292(f)(3).      “To recover, the prevailing party

16   must demonstrate that a videotaped copy of the deposition was

17   necessary.”      Sullivan v. Costco Wholesale Corporation, No. 1:17-

18   cv-00959, 2019 WL 1168531, at *2 (E.D. Cal. March 13, 2019).

19        SJCERA objects to a number of Travelers’ costs associated

20   with video depositions on the grounds that they are “not
21   reasonably necessary” for the preparation of the transcript.

22   Objections at 2.       Specifically, SJCERA objects to the following

23   costs, totaling $6,432.00:

24        •    $188.30 for Exhibit Management and Delivery Fee as
               to the Chopova Deposition. See Decl. of Lau in
25             Support of Bill of Costs (“Lau Decl.”), ECF No. 37-
               1, Exh. E.
26
          •    $237.40 for Exhibit Management and Veritext Exhibit
27             Package as to the Travelers 30(b)(6) Deposition.
               See Id. at Exh. G.
28
                                           4
     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 5 of 7

1         •   $198.40 for Exhibit Management and Veritext Exhibit
              Package as to the Ziemann Deposition. See Id. at
2             Exh. I.

3         •   $2,101.61 for Schick Deposition Appearance Fee,
              Exhibits with Tabs, Exhibits Color, Condensed
4             Transcript, Digital Transcript, Processing and
              Compliance, Realtime Feed, Realtime Hook-Up,
5             Equipment Rental, Federal Express Costs,
              Videographer Time, and Handling Fee. See Id. at
6             Exh. F.

7         •   $1,811.46 for SJCERA 30(b)(6) Deposition Appearance
              Fee, Exhibits with Tabs, Exhibits Color, Condensed
8             Transcript, Digital Transcript, Processing and
              Compliance, Realtime Feed, Realtime Hook-Up,
9             Equipment Rental, Federal Express Costs,
              Videographer Time, and Handling Fee. See Id. at
10            Exh. J.

11        •   $2,093.23 for Goracy Deposition Appearance Fee,
              Exhibits with Tabs, Exhibits Color, Condensed
12            Transcript, Digital Transcript, Processing and
              Compliance, Realtime Feed, Realtime Hook-Up,
13            Equipment Rental, Federal Express Costs,
              Videographer Time, and Handling Fee. See Id. at
14            Exh. K.

15   Objections at 3.

16        For each of these costs, Travelers asserts “[t]his cost

17   . . . has been necessarily incurred in the case and is allowable

18   by law.”    Lau Decl. ¶¶ 7-9, 11-13.      But Plaintiff otherwise

19   fails to demonstrate these costs were actually necessarily

20   incurred.   Courts in this District have declined to award costs

21   when prevailing parties have failed to make such a showing.         See

22   e.g., Stokes v. City of Visalia, 2018 WL 4030732, at *9 (E.D.

23   Cal. Aug. 21, 2018) (Declining to award video recording costs

24   because defendant failed to show they were “necessarily obtained

25   for use in this trial, rather than merely for convenience of

26   counsel.”) (internal quotations omitted).        This Court likewise

27   finds Plaintiff’s failure to make such a requisite showing is

28   fatal to the recovery of his video recording costs.
                                           5
     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 6 of 7

1            Further, as SCJERA points out, many courts have found these

2    extra services not “necessary or authorized by federal law.”

3    Objections at 2.     For instance, costs for “Real-time,” an

4    optional add-on feature for a deposing party to view and

5    annotate transcripts live during a testimony, have been denied

6    for being “not necessary.”      See Phoenix Technologies Ltd. v.

7    VMWare, Inc., No. 15-cv-01414-HSG, 2018 WL 4700347, at *3 (N.D.

8    Cal. Sept. 30, 2018); see also TransPerfect Global, Inc. v.

9    MotionPoint Corp., No. C-10-02590, 2014 WL 1364792, at *4 (N.D.

10   Cal. Sept. 30, 2018) (Declining to award “Real-Time” costs for

11   the same reason).     The Court thus sustains SJCERA’s objections

12   to the following itemized charges as unnecessary: “Exhibits with

13   Tabs,” “Exhibits with Color,” “Processing and Compliance,”

14   “Real-Time Feed,” “Real-time Hookup,” “Equipment Rental,”

15   “Videographer” fees, and “Onsite Document Copying.”

16           In sum, the Court reduces Travelers’ “fees for printed or

17   electronically recorded transcripts” from $11,701.20 to

18   $5,269.20.

19               2.    “Filing Fees”

20           SJCERA also objects to the “area surcharge” and “service
21   charge” reflected in the “filing fees” invoices by “One Legal

22   LLC.”    Objections at 3.    These fees amount to $105.00 of the

23   $595.00 in “filing fees” incurred by Travelers.”          See Bill of

24   Costs at 1; see also Lau Decl. Exhs. B-C.

25           Section 1920 allows a prevailing party to recover costs for

26   fees to the court clerk, which permits recovery of filing fees.
27   See 28 U.S.C. § 1920(1).      However, SJCERA objects on the grounds

28   that these are not actually “filing fees,” but rather “services
                                           6
     Case 2:18-cv-02042-JAM-CKD Document 47 Filed 04/15/20 Page 7 of 7

1    paid by Travelers for its own convenience.”          Id.   SJCERA argues

2    these “service fees” are therefore not recoverable by law.          Id.

3         Indeed, “One Legal, LLC” is an “online litigation support”

4    platform that allows attorneys to “file court documents . . .

5    without leaving [their] desk.”       See onelegal.com.     As such, One

6    Legal charges “service charges” on top of the actual court filing

7    fee, and “area surcharges” based on the accessibility of the

8    courthouse location.     See Id.    In essence, these fees are charged

9    for the convenience of having “One Legal” file the documents on

10   Travelers behalf.     This is made clear in a “One Legal” invoice,

11   which attaches a separate “Stockton Superior Court” receipt for

12   proof of the $435.00 in court filing fees.          Lau Decl., Exh. B.

13   The other charges do not have attached receipts proving they were

14   charged by the clerk of the court.        See Id.    These convenience

15   charges are therefore not recoverable under Section 1920.

16   Accordingly, the Court reduces Travelers’ filing fee costs from

17   $595.00 to $490.00.

18

19                                 II.   ORDER

20        For the reasons set forth above, the Court GRANTS IN PART
21   and DENIES IN PART Defendant’s Bill of Costs and awards Defendant

22   $6,949.62 in taxable costs.

23        IT IS SO ORDERED.

24   Dated: April 14, 2020

25

26
27

28
                                           7
